In an action brought by the plaintiff wife to recover damages for injuries sustained by her in falling down a stairway in a tenement house in the city of New York, and by her husband for loss of services, judgment dismissing the complaint at the close of plaintiffs’ case reversed upon the law and a new trial granted, costs to abide the event. We are of the opinion that the construction and maintenance of the door sill so close to the edge of the floor at the first step in the stairway raised a question of fact as to negligence on the part of the defendant which should have been submitted to the jury. (Kern v. Great Atlantic & Pacific Tea Co., 241 N. Y. 600.) Lazansky, P. J., Young, Hagarty, Carswell and Taylor, JJ., concur.